Exhibit 10.1

[Korn/Ferry International Letterhead]

KORN/FERRY INTERNATIONAL

June 26, 2008

Mr. Paul Reilly, Executive Chairman
Korn/Ferry International
8302 Tallahassee Dr. N.E.
St. Petersburg, FL 33702

Dear Paul,

This letter is written to confirm that the Korn/Ferry Board of Directors would
like you to continue as Executive Chairman for another year, July 1, 2008
through June 30, 2009, with the understanding this agreement is subject to an
annual review and will be renewed on terms similar to the enclosed unless you
are notified otherwise by June 1, 2009.

The general terms or our understanding are outlined below:



  1.   You will continue as an at-will employee. Your duties and
responsibilities are defined in Section 3 of your existing employment agreement
dated April 24, 2007 (“Existing Agreement”).



  2.   For the period of this agreement, your base salary will continue at
$500,000 annually.



  3.   You will be provided an annual bonus target of $750,000, with the actual
payout recommended by the Compensation Committee and approved by the Board. The
Committee will base half the recommended amount on the same basis as used for
the senior management team. As you know, for 2008 this included on-third weight
each to EPS, Revenue, and the specific strategic objectives previously
established for client satisfaction, market share, solution-driven growth,
career destination, and “other.” The second half of the bonus will be based on
Executive Chair duties and responsibilities as outlined in Section 3 of your
Existing Agreement. The bonus amount for all above items would not exceed the
target.

1

 

1



--------------------------------------------------------------------------------



 



In addition, the Committee will consider bonus amounts for critical special
assignments, as agreed with the Chief Executive Officer, such as your present
assistance in the U.K. Due to the potential awards for such special assignments,
the actual bonus amount could exceed the target of $750,000.

The salary, target bonus, and bonus criteria would be reviewed annually by the
Compensation Committee and would be discussed and agreed with you prior to Board
approval.



  4.   The “Certain Additional Payments by the Company” – Section 7(f) of the
Existing Agreement, and Section 9 “Application of Section 409A”, are
incorporated by reference into this letter agreement.



  5.   Employee benefit programs and perquisites would continue as outlined in
Section 6 of your Existing Agreement, including the reimbursement of business
expenses and the continuation of administrative support services.



  6.   Your employment can be terminated at any time, for any reason, either by
you or by the Board. Each party would attempt to give maximum reasonable notice
should that occur. Your compensation would continue through the date of any
termination, including a pro-rated bonus as determined by the Compensation
Committee and approved by the Board. Consistent with your Existing Agreement,
termination by death or disability will result in payment of accrued salary and
pro rated target bonus. If you termination is for cause (as defined in your
Existing Agreement) you will be paid only accrued salary through the date of
termination.



  7.   Section 10 – “Confidential Information; Cooperation with Regard to
Litigation” and Section 11 – “Nonsolicitation” are incorporated by reference
into this letter agreement.

2

 

2



--------------------------------------------------------------------------------



 



The terms outlined in this letter have been approved by the Board. If you agree,
please sign a copy of the letter and return it to me.

Sincerely,

/s/ Ken Whipple                        
Ken Whipple

Agree /s/ Paul C. Reilly               Date July 14, 2008
               Paul C. Reilly

3

 

3